DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “audio signal encoding and decoding”, “audio codec”, etc., does not reasonably provide enablement for “stereo signal”, “delay alignment on a stereo signal”, etc. as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 1 recites “An encoding method for a stereo signal, comprising: … performing delay alignment on a stereo signal in the current frame … to obtain a stereo signal after the delay alignment; performing time-domain downmixing processing on the stereo signal after the enablement scope problem because the disclosed implementation/operation in the specification only enable for “audio signal encoding and decoding”, “audio codec”, and “the inter-channel time difference of the original stereo signal, which affects a stereo sound image of the stereo signal output by the decoding”, evidenced in the application USPGPub 20200160872 A1, para [0002], para [0012], para [0016], audio communication in fig. 13, para [0288], etc., but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “stereo signal”, etc.  For example, the scope of the over broadly claimed term may include the other types of “stereo signals” such as image signals, video signals, control signals, etc., which are involved in totally different signal/data characteristics, bandwidth requirements, data-specific algorithms/techniques, computing/ storing complexities, and/or biological representations and processing dimensions. The instant specification does not teach any enablement for these types of “stereo” signals at all.  Therefore, the specification does not enable any person skilled in the art to make and use the invention commensurate in scope with the claim. Claims 2-9 are rejected due to the dependencies to claim 1.
Claim 10 is rejected for the at least similar reasons described in claim 1 above since claim 10 recites the similar limitations as recited in claim 1. Claims 11-18 are rejected since claims 11-18 depend on claim 10.
Claim 19 is rejected for the at least similar reasons described in claim 1 above since claim 19 recites the similar limitations as recited in claim 1. Claim 20 is rejected due to the dependency to claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-11, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20110288872 A1, hereinafter Liu) and in view of reference Briand et al (US 20130301835 A1, hereinafter Briand).
Liu teaches an analogous field of endeavor by disclosing an encoding method for a stereo signal (title and abstract, ln 1-16, fig. 4 and input stereo signal L and R in fig. 4), comprising: 
determining an inter-channel time difference in a current frame (delay time D between the left and the right channel, i.e., inter-channel time difference, by tracking peaks, para[0109]; frame based calculation, para [0146], e.g., L(n) and R(n), n can be frame number in fig. 11);
performing delay alignment on a stereo signal in the current frame (via alignment sections 1102, 1103 in fig. 11) based on the inter-channel time difference in the current frame (based on the D in fig. 11) to obtain a stereo signal after the delay alignment (output signals La(n) and Ra(n) in fig. 11);
performing time-domain downmixing processing on the stereo signal after the delay alignment (via the adders applied to La(n) and Ra(n) in fig. 11), to obtain a primary-channel 
quantizing the inter-channel time difference (through the time delay encoding section 1106, being quantized parameters, para [0016]), and writing the quantized inter-channel time difference into a bitstream (via MUX 1107 in fig. 11); and
quantizing the primary-channel signal and the secondary-channel signal in the current frame (via monaural encoding section 1104 and side signal encoding section 1105 in fig. 11), and writing the quantized primary-channel signal and the quantized secondary-channel signal into the bitstream (via MUX 1107 in fig. 11).
However, Liu does not explicitly teach performing interpolation processing based on the inter-channel time difference in the current frame and an inter-channel time difference in a previous frame of the current frame, to obtain an inter-channel time difference after the interpolation processing; and quantizing the inter-channel time difference after the interpolation processing.
Briand teaches an analogous field of endeavor by disclosing an encoding method for a stereo signal (title and abstract, ln 1-16 and element 10 in fig. 1 and details in fig. 12 and stereo input to element 25 in fig. 12), comprising: 
determining an inter-channel time difference in a current frame (ICTD[n-m] at m=0 in a formula, and M>=1, para [0055], step S3 in fig. 14);
performing interpolation processing based on the inter-channel time difference in the current frame (ICTD[n-m] at m=0 in the formula and M>= 1, para [0055]) and an inter-channel time difference in a previous frame of the current frame (ICTD[n-m] at m=1…,M in the formula, para [0055]), to obtain an inter-channel time difference after the interpolation processing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied modified the determining the inter-channel time difference in the current frame and performing the interpolation processing and wherein the performing of interpolation processing based on the inter-channel time difference in the current frame and the inter-channel time difference in the previous frame of the current frame, to obtain an inter-channel time difference after the interpolation processing; and quantizing the inter-channel time difference after the interpolation processing, as taught by Briand, to the determining the inter-channel time difference in the current frame in the encoding method, as taught by Liu, for the benefits discussed above.
Claim 19 has been analyzed and rejected according to claim 1 above and the combination of Liu and Briand further teaches a non-transitory computer-readable storage medium storing computer instructions, that when executed by one or more processors, cause the one or more processors to perform the method in claim 1 (Liu, software stored in memory, executed by an information processing unit, para [0221] and Briand, medium having instructions and executed by computer-based system, para [0139]).
Claim 10 has been analyzed and rejected according to claims 1 and 19 above.
Claim 2: the combination of Liu and Briand further teaches, according to claim 1 above, wherein the inter-channel time difference after the interpolation processing is calculated according to a formula A = α *B + (l- α)*C, (Briand, 
    PNG
    media_image1.png
    76
    304
    media_image1.png
    Greyscale
 , e.g., 
    PNG
    media_image2.png
    63
    105
    media_image2.png
    Greyscale
 at m=0 in ICC[n-m] as α M>=1, para [0055]) wherein A is the inter-channel time difference after the interpolation processing (Briand, ICTD[n] in the formula above), B is the inter-channel time difference in the current frame (Briand, ICTD[n-m] at m=0), C is the inter-channel time difference in the previous frame of the current frame (Briand, ICTD[n-m] at m>= and <n above), α is a first interpolation coefficient, and 0< α<1 (Briand,
    PNG
    media_image3.png
    74
    163
    media_image3.png
    Greyscale
, para [0055], and the discussion above, e.g., 
    PNG
    media_image2.png
    63
    105
    media_image2.png
    Greyscale
 at m=0 in ICC[n-m] as α, a first interpolation coefficient).
Claim 5: the combination of Liu and Briand further teaches, according to claim 2 above, wherein the first interpolation coefficient α is pre-stored (Briand, the ICC or 
    PNG
    media_image3.png
    74
    163
    media_image3.png
    Greyscale
must be calculated before ICTD is calculated in figs. 14-15; software to implement functions, para [0139]).
Claim 6 has been analyzed and rejected according to claims 1, 2 above (e.g., Briand, 
    PNG
    media_image1.png
    76
    304
    media_image1.png
    Greyscale
 , e.g., 
    PNG
    media_image2.png
    63
    105
    media_image2.png
    Greyscale
 at m>=1 in ICC[n-m] as the second interpolation coefficient β, para [0055], inherently β = (1 – α) in the ICTD[n] formula above).
Claim 9 has been analyzed and rejected according to claims 6,  5 above.
Claim 11 has been analyzed and rejected according to claims 10,  2 above.
Claim 14 has been analyzed and rejected according to claims 11,  5 above.
Claim 15 has been analyzed and rejected according to claims 10,  6 above.
Claim 18 has been analyzed and rejected according to claims 15,  9 above.
Claim 20 has been analyzed and rejected according to claims 19,  2 above.

Examiner Comments

Claims 3-4, 7-8, 12-13, 16-17 are rejected under 35 U.S.C. 112(a) upon rejection of the parent claims 1, 10 and as being dependent upon a prior art rejected base claims, but would be in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if an amendment is dedicated to overcome the rejection under 35 U.S.C. 112(a) as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654